[supplyagrmntgatxredacc0b001.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. SUPPLY AGREEMENT This Supply Agreement (this
“Agreement”) is made as of this 30th day of July, 2018 (the “Effective Date”),
by and between GATX Corporation, a corporation organized under the laws of the
State of New York (“Buyer”), and American Railcar Industries, Inc., a
corporation organized under the laws of the State of North Dakota (“Seller”)
(collectively, the “Parties” and individually, a “Party”). In consideration of
the mutual promises contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
agree as follows: 1. TERM. Except to the extent earlier terminated pursuant to
the terms hereof, the term of this Agreement shall commence on the Effective
Date and end on December 31, 2023 (the “Term”); provided, that if Seller has not
Delivered (as defined in Section 10.1 hereof) all of the Railcars (as defined in
Section 3.1 hereof) ordered by Buyer hereunder on or before the end date of the
Term, the Term of this Agreement shall expire on the date the last Railcar is
Delivered. 2. PURCHASE COMMITMENT AND QUANTITY; ADDITIONAL CAPACITY. 2.1. Base
Order Quantity. Except to the extent earlier terminated pursuant to the terms
hereof, (i) Buyer hereby commits to purchase during the Term a total of seven
thousand six hundred fifty (7,650) Railcars (the “Base Order Quantity”) and to
submit to Seller, pursuant to the terms of this Agreement, Buyer’s purchase
orders to fulfill such commitment, and (ii) Seller agrees to manufacture, sell
and Deliver to Buyer during the Term the Base Order Quantity of Railcars as
ordered by Buyer. 2.2. Additional Railcars. Buyer shall have the option (but not
the obligation) to purchase up to an additional [*****] (the “Additional Railcar
Monthly Quantity”) Railcars per month (such Railcars, the “Additional
Railcars”), on a month-by- month basis, scheduled to Deliver during the
Base-Term, such Additional Railcars not to exceed [*****] (each, an “Additional
Railcar Option”), by delivery of irrevocable written notice in accordance with
Section 9.3 hereof. 2.3. Notwithstanding anything to the contrary contained
herein, Buyer shall not be required to purchase, and Seller shall not be
required to manufacture, sell and Deliver, any Railcars in excess of (i) the
Base Order Quantity, or (ii) in the event any Additional Railcar Options are
exercised, the Additional Railcar Monthly Quantity, under the terms of this
Agreement.



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b002.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 3. RAILCARS AVAILABLE FOR PURCHASE; CERTAIN
DEFINITIONS. 3.1. Seller shall make available for sale, and Buyer shall have the
opportunity to purchase, in accordance with the terms hereof, the types of
railcars (the “Railcar Types”) set forth on Exhibit A. Railcars of the Railcar
Types set forth on Exhibit A shall be referred to herein as a “Railcar” or
“Railcars”. In the event that, after the Effective Date, a New Railcar Type (as
defined below) becomes available, such New Railcar Type shall be deemed added to
Exhibit A [*****] and Buyer shall thereafter have the opportunity to purchase
Railcars of such New Railcar Type. Seller shall use its commercially reasonable
efforts to promptly, but in no event later than [*****] after a New Railcar Type
becomes available for purchase, notify Buyer that a New Railcar Type has become
available for purchase. A “New Railcar Type” becoming available for purchase
means [*****]. For any New Railcar Type that is deemed added to Exhibit A in
accordance with this Section 3.1, such New Railcar Type shall be designated as a
“Tank Railcar Category” Railcar, “Non-Tank Railcar Category” Railcar, or [*****]
Railcar on Exhibit A. [*****]. 3.2. For purposes of this Agreement: 3.2.1.
“Affiliate” shall mean, with respect to any Person, any other Person
controlling, Controlled by, or under common Control with the first Person.
3.2.2. “Components” means, for all Railcars, running gear (trucks, braking and
draft systems) and closures (valves, fittings, gates, hatch covers). 3.2.3.
“Control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or the policies of a Person,
whether through the ownership of at least fifty one percent (51%) of the voting
securities, by contract or otherwise. 3.2.4. [*****]. 3.2.5. “Order Year” shall
mean, within respect to the Initial-Term, the period beginning on April [*****]
2019 and ending on December 31, 2019, and with respect to the Base-Term,
beginning on January 1, 2020, each calendar year period of twelve (12)
consecutive months during the Base-Term. 3.2.6. “Person” shall mean an
individual, partnership, limited partnership, limited liability company, trust,
business trust, estate, corporation, custodian, trustee, executor,
administrator, nominee, business trust, registered limited liability
partnership, association, government, governmental subdivision, 2



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b003.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. governmental agency, governmental
instrumentality and any other legal or commercial entity in its own or in a
representative capacity. 3.2.7. “Tank Railcar Category” shall mean the category
of Railcar Types designated as “Tank” Railcar Types on Exhibit A, which shall
include Railcars constructed to AAR mechanical designation “T”. 3.2.8. “Non-Tank
Railcar Category” shall mean the category of Railcar Types designated as
“Non-Tank” Railcar Types on Exhibit A, which shall include Railcars constructed
to AAR mechanical designations other than “T”. 3.2.9. [*****]. 3.2.10. [*****].
4. SPECIFICATION. 4.1. With respect to each Railcar, the applicable
“Specification” shall conform to then- current applicable Regulations and shall
consist of (i) Seller’s then-current standard specification for the Railcar Type
of such Railcar as of the date of the applicable Seller’s Order Confirmation (as
defined in Section 9.9.2 hereof) as designated by the applicable “Seller Spec.
No.” (hereinafter referred to as “Seller Specification”), (ii) any materials,
parts, Components, or railcar configuration alternatives requested by Buyer and
specified in the applicable Seller’s Order Confirmation (“Alternates”) and (iii)
as subsequently modified after the date of Seller’s Order Confirmation in any
Change Orders (as defined in Section 9.10), if applicable. The Seller
Specification shall not include, and Seller may not use, [*****]. 4.2. As of the
Effective Date and within [*****] of the first day of each Order Year following
the Effective Date, Seller shall provide a copy of the Seller Specification for
each Railcar Type listed on Exhibit A-2 to Buyer. In the case of Railcar Types
that may be added to Exhibit A-2 in accordance with Section 9.7 and New Railcar
Types that may be added to Exhibit A in accordance with Section 3.1, a copy of
the Seller Specification for such Railcar Type added to Exhibit A-2 or such New
Railcar Type added to Exhibit A shall be [*****]. Seller may reasonably modify
the Seller Specification from time to time during Term, which updates to the
Seller Specification shall be identifiable by revision date and version number
and copies of which will be made available to Buyer upon Buyer’s written
request. Notwithstanding the foregoing, at least [*****] prior to the
implementation of an updated Seller Specification, Seller shall notify Buyer in
writing and provide a copy of any updated Seller Specification for Railcar Types
then-listed on Exhibit A-2 or New Railcar Types then-listed on Exhibit A that
would reasonably be considered a significant or material change to 3



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b004.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. such Seller Specification, e.g., structural
changes to the Railcar Type, as applicable, changes in Component manufacturer,
make or model, and changes to safety systems. 4.3. [*****]. 5. RAILCAR PRICING.
5.1. Pricing for Railcars Other Than [*****]. 5.1.1. Buyer’s Estimated Base
Sales Price and Seller’s Order Confirmation Price for Railcars Other Than
[*****]. The “Buyer’s Estimated Base Sales Price” for Railcars (other than
Railcars in the [*****]) shall be calculated by [*****]. “Seller’s Order
Confirmation Price” for Railcars (other than Railcars in the [*****]) shall
equal [*****]. 5.1.2. Invoice Price for Railcars Other Than [*****]. Seller’s
“Invoice Price” for a Railcar (other than Railcars in the [*****]) shall be
calculated [*****]. 5.1.3. Seller’s Order Confirmation Price and Invoice Price
for [*****]. Notwithstanding Section 5.1.2 above, Seller’s Order Confirmation
Price and Invoice Price for a [*****] (as defined in Section Error! Reference
source not found.) for [*****] (as defined in Section Error! Reference source
not found.) shall also include [*****]. 5.2. Pricing for [*****]. 5.2.1.
Seller’s Order Confirmation Price for [*****]. “Seller’s Order Confirmation
Price” for Railcars in the [*****] shall equal [*****]. 5.2.2. [*****]. 5.2.3.
Invoice Price for [*****]. Seller’s “Invoice Price” for Railcars in the [*****]
shall be calculated [*****]. 5.2.4. New Railcar Types that are [*****]. Subject
to Sections 5.2.1, 5.2.2, and 5.2.3, Seller shall offer any Railcars of New
Railcar Types that are added to Exhibit A after the Effective Date in accordance
with Section 3.1 that are in the [*****] for sale to Buyer at [*****]. 5.3.
[*****]. 5.3.1. [*****], 4



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b005.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 5.3.1.1. [*****]. 5.3.1.2. [*****]. 5.3.1.3.
[*****]. 5.3.2. [*****]. 5.3.3. [*****]. 5.3.4. [*****]. 5.4. Pricing Examples.
The Parties agree that the pricing examples dated as of the Effective Date and
initialed by the Parties reflect the methodology by which calculations shall be
made for Railcar pricing pursuant to Sections 5 and 6 hereunder. 5.5. [*****].
6. SELLER’S STANDARD MANUFACTURING COST. 6.1. Except as otherwise expressly
provided herein, all calculations of Seller’s Standard Manufacturing Cost (as
defined below) shall conform to and be made using Seller’s costing guidebook
(the “Costing Guidebook”) and costing policy, each dated and current as of the
Effective Date, initialed by the Parties and separately delivered (collectively,
“Seller’s Costing Policy”). 6.1.1. Subject to Section 6.1.2 with respect to the
Costing Guidebook, Seller may modify Seller’s Costing Policy [*****]. 6.1.2.
Seller may modify its Costing Guidebook [*****]. 6.1.3. [*****]. 6.1.4. [*****].
6.1.5. Following any modifications to Seller’s Costing Policy permitted
hereunder, Seller shall [*****] provide an updated copy (which shall indicate
the date of the most recent revision) of Seller’s Costing Policy to Buyer, which
shall be initialed by the Parties and replace the prior version of Seller’s
Costing Policy as of the date of such revision without further action of the
Parties. 5



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b006.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 6.1.6. Notwithstanding anything to the
contrary contained in Seller’s Costing Policy, in the event of any conflicts
between this Agreement and the Seller’s Costing Policy, the terms of this
Agreement shall control. 6.2. “Seller’s Standard Manufacturing Cost” means, with
respect to any Railcar, [*****]. 6.3. [*****]. 6.3.1. [*****]. 6.3.2. [*****].
7. AUDIT. 7.1. During the Term of this Agreement and continuing thereafter for
[*****], Seller shall maintain (x) [*****] (collectively, the “Seller Records”)
and (y) [*****] (collectively, the “Seller Production Plans”), in each case for
each Order Year during the Term. Seller shall maintain the Seller Records in
conformance with generally accepted accounting principles. [*****]. 7.2. During
the Term and for [*****], Buyer or its representatives may, at Buyer’s expense,
use the services of a third party auditor mutually agreeable to the parties (the
“Auditor”) to audit and inspect (i) the Seller Records [*****] (a “Seller
Records Audit”), and (ii) the Seller Production Plans [*****] (a “Seller
Production Plans Audit”). For purposes of this Agreement, an “Audit” may refer
to a Seller Records Audit or Seller Production Plans Audit. Seller and Buyer
agree that, subject to the execution of the confidentiality agreement referenced
in the following sentence, [*****] is an acceptable Auditor for purposes of this
Agreement. Seller shall not unreasonably withhold or condition its approval of
such Auditor; provided, that no Auditor shall be permitted to perform an Audit
without first executing a confidentiality agreement reasonably acceptable to
Seller, substantially in the form attached hereto as Exhibit H hereof. Such
confidentiality agreement shall provide, among other things, that the Auditor
(but not Buyer) shall be entitled to review, as part of the Audit, the Seller
Records or the Seller Production Plans, as applicable, and such Auditor may
share the results of the Audit with Buyer on a “no-name basis” (as to Seller’s
other customers), but may not share the Seller Records or the Seller Production
Plans provided to the Auditor. Any Audit performed under this Section 7.2 shall
be conducted at any time during Seller’s regular business hours at Seller’s
principal place of business and shall not unreasonably interfere with Seller’s
operations; provided, that Seller will provide the Auditor with access to the
Seller Records or the Seller Production Plans, as applicable, and Seller’s
personnel, accountants, and any other information that is reasonably necessary
to perform an Audit. 6



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b007.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 7.3. Any Seller Records Audit shall require
at least [*****] advance notice. Buyer shall not exercise its audit rights for a
Seller Records Audit under Section 7.2 more than [*****] in any [*****]. 7.4. If
a Seller Records Audit discloses any discrepancies with respect [*****], Buyer
may request in writing a refund or credit for such discrepancies. Seller shall
have [*****] from its receipt of Buyer’s request to respond. If Seller does not
respond by the end of such [*****] period or if Seller concurs with any or all
of the Auditor’s findings, it shall issue a refund or credit to Buyer within
[*****] in the full amount of Buyer’s request, unless Seller disputes a portion
of the Auditor’s findings, in which case it shall issue a refund or credit to
Buyer in the amount that is not disputed by Seller. If Seller disputes any or
all of the Auditor’s findings, the Parties shall promptly discuss the Auditor’s
findings under dispute and attempt to reach a settlement. If the Parties reach a
settlement on any or all of the disputed findings, Seller shall issue a refund
or credit to Buyer within [*****] in the agreed amount. If the Parties cannot
reach a settlement on the remaining disputed findings within [*****] from the
date of Buyer’s request for a refund or credit, Buyer may [*****]. 7.5. [*****].
8. [*****]. 9. ORDERS. 9.1. Base Order Quantities. 9.1.1. Buyer shall place
Orders for Railcars that will be scheduled to Deliver at the rate of [*****]
(the “Initial-Term”), for a cumulative total of [*****] (“Initial-Term
Railcars”). 9.1.2. Buyer shall place Orders for Railcars that will be scheduled
to Deliver at the rate of [*****] (the “Base-Term”), for a cumulative total of
[*****] (“Base- Term Railcars”). 9.1.3. Each of the Base Order Quantity of
Railcars described in Sections 9.1.1 and 9.1.2 above shall be collectively
referred to herein as “Scheduled Railcars”. The term “Monthly Order Quantity”
shall mean the applicable number of Railcars that Buyer shall Order on a monthly
basis pursuant to Sections 9.1.1 and 9.1.2 above. 9.2. Intentionally Omitted. 7



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b008.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 9.3. Orders of Additional Railcars. 9.3.1.
Upon Buyer’s written request, Buyer may elect to exercise an Additional Railcar
Option. In the event that an Additional Railcar Option is exercised, Buyer
shall, subject to Section Error! Reference source not found. below, place Orders
for up to the Additional Railcar Monthly Quantity of Additional Railcars that
will be scheduled to Deliver [*****]; provided, that Seller shall not be
required to Deliver more than the Additional Railcar Monthly Quantity of
Additional Railcars in any month during the Term[*****]. 9.3.2. [*****]. 9.4.
[*****]. 9.5. [*****]. 9.5.1. [*****]. 9.5.2. [*****]. 9.5.3. [*****]. 9.6.
Production Slot Allocation[*****]. 9.6.1. Seller shall schedule (i) [*****] car
production slots in each month during the Initial-Term for Scheduled Railcars,
and (ii) [*****] car production slots in each month during the Base-Term for
Scheduled Railcars, and (iii) in the event that an Additional Railcar Option has
been exercised, the applicable amount of car production slots in the scheduled
Delivery month for such Additional Railcars (collectively, “Allocated Production
Slots”). 9.6.2. [*****]. 9.6.3. [*****]. 9.7. [*****] Price Lists; Pricing
Proposals. During [*****], Buyer shall provide Seller with a list totaling
[*****] Railcars of the Railcar Types listed on Exhibit A-2 hereto for which
Seller shall provide Buyer with [*****] updates to Buyer’s Estimated Base Sales
Price(s) (the “[*****] Price List”). In the event that a Railcar of a particular
Railcar Type is not listed on the [*****] Price List, upon Buyer’s written
request, Seller shall use commercially reasonable efforts to promptly provide
Buyer with a written pricing proposal for Railcars of the requested Railcar
Type, but in any event within [*****] following such request, 8



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b009.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. which pricing proposal shall be consistent
with the terms of this Agreement [*****]. 9.8. Order Form. Each order submitted
by Buyer shall be in the form set forth on Exhibit B attached hereto and shall
be subject to the terms and conditions of this Agreement (“Order”). Each Order
shall specify (i) the Railcar Type; (ii) the quantity of Railcars for each
Railcar Type; (iii) any Alternates for the Railcars ordered; (iv) any [*****];
(v) any [*****]; and [*****]. Upon Seller’s reasonable written request, Buyer
will promptly correct any Order that does not conform to the form set forth on
Exhibit B. 9.9. Order Placement. 9.9.1. Monthly Orders for Railcars of specific
Railcar Types must be placed prior to their Allocated Production Slots by
delivering each such Order to Seller on an Order form (i) at least [*****] in
advance, in the case of Scheduled Railcars [*****], (ii) at least [*****] in
advance in the case of Scheduled Railcars [*****], and (iii) at least [*****] in
advance in the case of Additional Railcars (as applicable, the “Lead Times”);
[*****]. 9.9.2. Within [*****] after Seller’s receipt of an Order, Seller shall
provide Buyer with an order confirmation, substantially in the form of Exhibit C
and in accordance with the terms hereof, confirming (i) the Seller’s Order
Confirmation Price for Railcars and (ii) the month the Railcars will commence
Delivery (the “Seller’s Order Confirmation”). Within [*****] of Seller’s
issuance of an Order Confirmation, Seller shall add Buyer’s Order to the Buyer
Delivery schedule (the “Buyer’s Delivery Schedule”) indicating the quantity of
Railcars to be Delivered each month (the “Committed Delivery Month”), a copy of
which shall be promptly provided to Buyer. Within [*****] of the first Railcar
Delivery in a Committed Delivery Month, Seller shall update Buyer’s Delivery
Schedule to reflect [*****] (the “Committed Delivery Date”), a copy of which
update shall be promptly provided to Buyer. [*****]. 9.9.3. Each Order for
Railcars that complies with this Section 9 shall be deemed to have been accepted
by Seller and shall represent a firm commitment by Seller to manufacture, sell,
and Deliver, and for Buyer to purchase and take Delivery of, the Railcars
specified in such Order in accordance herewith, regardless of whether Seller has
complied with its obligation to return a signed Order Confirmation to Buyer in
the time specified under Section 9.9.2. 9



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b010.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 9.9.4. If any term or condition in Buyer’s
Order, Seller’s Order Confirmation, or other documentation by or from either
Party relating to the subject matter of the Order or of this Agreement conflicts
with or adds to or supplements a term or condition of this Agreement, the terms
or conditions of this Agreement shall control and the conflicting, additional or
supplemental term or condition, as the case may be, shall be without force or
effect with respect to such subject matter or Order, unless and to the extent
the Parties otherwise expressly agree to override a specific term or condition
of this Agreement in a writing signed by a senior officer (vice president level
or higher) of each Party. 9.10. Change Order. Once a Seller’s Order Confirmation
has been issued to Buyer, Buyer may request in writing a change in an Order
specifying the particular Railcars that are subject to Buyer’s request and the
requested change. Within [*****] following receipt of such request, Seller shall
provide Buyer with a change order quote (“Change Order Quote”) comprised of
[*****]. If Buyer accepts Seller’s Change Order Quote, Buyer shall issue a
confirming change Order (“Change Order”) to Seller within [*****] after receipt
of the Change Order Quote. If Seller does not receive a Change Order from Buyer
accepting Seller’s Change Order Quote within such required timeframe, Buyer’s
Order will not be modified, and the affected Railcars shall be built in
accordance with the original Seller Specification and subject to the original
Seller Order Confirmation Price. [*****]. 9.11. Regulation-Mandated Changes.
Seller will promptly notify Buyer of any changes or additions to the Seller
Specification mandated by the DOT, the FRA, Transport Canada, or the AAR
(“Regulation-Mandated Changes”) and provide to Buyer a copy of any such updated
or additional Seller Specification. [*****]. 9.12. Construction Locations.
Except as otherwise agreed in writing by the Parties, all Railcars shall be
manufactured and assembled at [*****]. 10. DELIVERY, TITLE AND SHIPMENT. 10.1.
Delivery; Title. Unless otherwise agreed to in writing and signed by both Seller
and Buyer, “Delivery” (including the terms “Deliver” and “Delivered”) of the
Railcars shall be defined as providing disposition to the railroad for the first
forwarding of a Railcar, F.O.B. Seller’s plant. Unless otherwise agreed to in
writing and signed by both Seller and Buyer, Buyer agrees to accept Delivery of
all or any number of the Railcars as they are accepted pursuant to Section 11.1.
Exclusive ownership, rights of possession and control, and risk of loss and
title to each Railcar manufactured by Seller will pass to Buyer at the time of
Delivery of such Railcar. 10



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b011.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 10.2. Shipment. After acceptance of a
Railcar in accordance with Section 11.1, at Buyer’s written request, Seller will
Deliver such Railcar towards Buyer or Buyer’s customer at the place designated
by Buyer to Seller and [*****]. 10.3. [*****]. 10.4. Force Majeure Events.
10.4.1. Neither Party shall be liable for any delay or failure to perform in
whole or in part caused by a Force Majeure Event (as defined below) which
adversely impact the performance of such Party’s obligations regardless of when
occurring, including, but not limited to, (i) restrictions or regulations
imposed by the federal or any state government or any subdivision or agency
thereof; acts of God; war, preparation for war or the acts or interventions of
naval or military executives or other agencies of government; acts of
terrorists; blockade, sabotage, vandalism, malicious mischief, bomb scares,
insurrection or threats thereof; landslides, hurricanes, earthquakes or other
natural calamity; collisions, fires, floods, accidents, or casualties, or other
causes beyond such Party’s reasonable control; and (ii) as to Seller, delays of
subcontractors or of carriers by land, sea or air; strikes, work stoppages,
shortage of labor, lockouts (other than Seller instituted lockouts) or other
industrial disturbances; shortages or late delivery of supplies (including,
without limitation, fuel supplies) or raw materials (including, without
limitation, steel) (collectively, “Force Majeure Events”). Notwithstanding the
foregoing, a Force Majeure Event shall not include a Party’s inability to make
payments required under this Agreement except to the extent that such Party is
unable to access funds that would otherwise be available to it but for a failure
or disruption of the national or global banking system or the systems of such
Party’s bank that is not attributable to any failing of such Party. 10.4.2. In
the event of any Force Majeure Event, the affected Party shall provide prompt
written notice to other Party of the occurrence of such Force Majeure Event, its
effect on such Party’s performance hereunder, and how long such Party expects
the Force Majeure Event to continue, which the affected Party shall update in
writing as reasonably necessary to keep the other Party informed of the status
thereof. The affected Party shall use commercially reasonable efforts to
diligently end the failure or delay and ensure the effects of such Force Majeure
Event are minimized. The affected Party shall resume the performance of its
obligations as soon as reasonably practicable. 10.4.3. In the event of any Force
Majeure Event, the Parties agree the date of Delivery or performance shall be
extended for a period equal to the time lost by reason of the delay; provided,
however, that if the period of delay exceeds 11



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b012.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. [*****] from the original Committed Delivery
Date (the “Excused Delay Period”), Buyer may, upon written notice and at any
time after the expiration of the Excused Delay Period, [*****]. 10.4.4. In the
event that the occurrence of a Force Majeure Event affects a Party’s performance
of its obligations hereunder for more than two hundred forty (240) consecutive
days, the other Party may terminate this Agreement thereafter upon [*****]
advance written notice. 11. QUALITY OF RAILCARS. 11.1. Inspection and
Acceptance. Seller shall give Buyer (or its agent or representative) reasonable
access to Seller’s manufacturing facilities to inspect the Railcars during
construction. Such inspections shall be so conducted as to not interfere
unreasonably with Seller’s operations. Acceptance or rejection of a Railcar
shall be made by Buyer before Delivery of Railcars manufactured in the United
States. In the event Buyer chooses to inspect the Railcars or have its agent or
representative inspect the Railcars, upon completion of such inspection, Buyer
or its agent or representative, as applicable, shall execute a certificate of
acceptance substantially in the form of Exhibit D hereof covering all Railcars
found to be completed in accordance with the Specification and shall promptly
deliver the executed certificates of acceptance to Seller (each, a “Certificate
of Acceptance”). Each Certificate of Acceptance, with respect to Railcars
covered thereby, shall indicate that, based upon such inspection, such Railcars
conform in workmanship, material and construction, and in all other respects, to
the applicable Specification and the requirements and provisions of the
applicable Order. If Buyer, upon receiving notice of when the Railcars will be
ready for inspection and provided that such Railcars are available for
inspection, chooses not to have an inspector present within [*****] after the
date that the notice states that the Railcars shall be ready for inspection or
Buyer’s inspector fails to inspect the Railcars within [*****] after the date
that the notice states the Railcars will be ready for inspection, Buyer shall be
deemed to have accepted the applicable Railcars at the close of business on the
day that is [*****] after the date that such Railcars were ready for inspection
and Seller will execute, on behalf of Buyer, a Certificate of Acceptance dated
as of the day that is [*****] after the date that such Railcars were ready for
inspection. Notwithstanding anything to the contrary set forth herein or in any
Certificate of Acceptance, the execution of a Certificate of Acceptance shall
not relieve the Seller of any of its obligations under the Agreement nor shall
it constitute a waiver by the Buyer of any of its rights and remedies under this
Agreement with respect to any defect or deficiency of workmanship, materials,
construction or other deviation from the terms and conditions of this Agreement.
For the avoidance of doubt, the rights and obligations of Buyer (or its agent or
representative, as applicable) under this 12



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b013.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Section 11.1 shall apply exclusively to
Buyer (or its agent or representative, as applicable), and shall not apply to
any lessee or customer of Buyer. 11.2. Rejected Railcar. If, prior to the
Delivery of a Railcar, Buyer’s inspection determines that the manufacture of the
Railcar does not comply with the applicable Specification, Buyer may reject such
Railcar and, in such event, Buyer shall notify Seller in writing no later than
the [*****] immediately following the completion of Buyer’s inspection,
specifying in reasonable detail the reason(s) for such rejection. Seller shall
substitute for the rejected Railcar the next Railcar in Seller’s production line
for Railcars identical to the rejected Railcar that were ordered
contemporaneously therewith and repair or replace the rejected Railcar for
re-inspection and acceptance by Buyer. The foregoing process shall be repeated
until the replacement Railcar or corrected Railcar is acceptable to Buyer;
provided, however, that if within [*****] from and after the date the final
Railcar is Delivered under such Order (excluding any Railcars not Delivered due
to the rejection of such Railcar in accordance with this Section 11.2), Seller
has failed to either repair a Railcar that was rejected so that it complies with
the applicable Specification and Regulations or provide a replacement Railcar
for the Railcar that was rejected [*****]. For the avoidance of doubt, the
rights and obligations of Buyer (or its agent or representative, as applicable)
under this Section 11.2 shall apply exclusively to Buyer (or its agent or
representative, as applicable), and shall not apply to any lessee or customer of
Buyer. 12. PAYMENT AND CLOSING. 12.1. Payment of Purchase Price and Closing of
Sale. On or before [*****] following Buyer’s receipt of (i) the shipping report
for a Railcar, including the lightweight of each Railcar shipped and each
Railcar’s assigned number, (ii) a Certificate of Acceptance executed by Buyer’s
inspector, or the acceptance of any such Railcar has been deemed pursuant to
Section 11.1 hereof, (iii) Seller’s invoice for such Railcar(s) with the Invoice
Price broken down to detail the components thereof, if applicable, and
substantially in the form attached hereto as Exhibit E hereof, and (iv) Seller’s
executed Bill of Sale substantially in the form attached hereto as Exhibit F,
Buyer shall pay the Invoice Price for each Railcar manufactured and Delivered by
Seller and accepted by Buyer via wire transfer or ACH to Seller (pursuant to
such payment instructions for each method of payment as Seller shall provide to
Buyer in advance of the due date for such amounts). 12.2. Taxes. Buyer is solely
responsible for all federal, state, or local sales, use, or other taxes or
charges, however designated or imposed, by any domestic governmental authority
or agency, upon any Railcar purchased and sold hereunder, or upon the sale,
transportation, use, or Delivery thereof, that is required to be paid or
collected by Seller, directly or indirectly, whether the same 13



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b014.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. is assessed against Seller on behalf of
Buyer or by virtue of Seller’s contracts with Seller’s vendors (collectively,
“Taxes”) [*****]. In the event an amount for applicable Taxes is not included in
Seller’s invoice for Buyer’s account, Buyer shall remain solely responsible for
the payment of such Taxes. [*****]. 12.3. Late Payments. [*****] if any payment
is not received by a Party on or before the due date for such payment, and such
failure continues for [*****] after such due date, such Party shall charge the
other Party interest on any unpaid balance at the prime rate per annum in effect
on such due date at Bank of America, Illinois, plus [*****] or the highest rate
permitted by law, whichever is lower, from the date such payment was due through
and including the date on which actual payment in full is made by such other
Party. 12.4. [*****]. 13. MANUFACTURING WARRANTIES AND DISCLAIMERS; IP INDEMNITY
13.1. Manufacturing Warranties. 13.1.1. Seller warrants to Buyer that, for a
period of [*****] after Delivery of the applicable Railcars (the “Warranty
Period”), (i) the assembly, construction and manufacture of the Railcars by
Seller, Seller’s employees and Seller’s subcontractors will be in accordance
with the Specification and Regulations (as defined in Section 13.1.8), and (ii)
the material and workmanship of the Railcars furnished by Seller, Seller’s
employees and Seller’s subcontractors will be free from defects under normal use
and service for the Warranty Period. Seller’s warranties in this Agreement shall
not apply to, and Seller shall not be responsible for, any failure of any
Railcar purchased hereunder which has been subjected [*****]. Further, Seller’s
warranties in this Agreement shall not apply to, and Seller shall not be
responsible for, the deterioration of any Railcar purchased hereunder to the
extent resulting from [*****]. Seller’s only obligation to Buyer and Buyer’s
sole and exclusive remedy for any warranty claims related to or arising from the
Railcars is limited to promptly repairing, modifying or replacing, at Seller’s
exclusive option, the material and workmanship of the Railcar that is not in
conformity with Seller’s warranties in this Agreement. [*****]. Seller and Buyer
shall jointly determine the place where any defective Railcar will be replaced
or repaired. Upon Seller’s reasonable request, Buyer will ship [*****] any
defective Railcar to such location. Buyer will not repair (except running
repairs), replace or discard any defective Railcar until Seller has first been
given a reasonable opportunity to inspect the alleged defect, which inspection
shall occur no later than [*****] after Buyer notified Seller of the defective
Railcar; provided, that each Party shall be responsible for their own 14



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b015.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. costs incurred in connection with such
inspection. Any warranty claims related to or arising from a Railcar must be
made by Buyer in writing. Buyer will use its commercially reasonable efforts to
promptly provide written notice to Seller of its determination that there has
been a breach of warranty, but in no event can a breach of warranty claim be
made more than [*****] from the date of Delivery of such Railcar. 13.1.2. With
respect to interior and exterior primers, paints, coatings, linings, and/or
sealants (the “Coatings”), Seller warrants that it will apply the Coatings
selected by Buyer in accordance with the Coating manufacturer’s specifications
and recommendations, and, except as set forth in this Section 13.1.2, Seller
makes no other warranty, express or implied, with respect to the Coatings or the
adequacy of such Coating manufacturer’s specifications and recommendations.
Seller may offer various choices of Coatings at various prices and of various
qualities. The Coatings actually applied by Seller shall be chosen by Buyer at
Buyer’s sole discretion, subject to Seller’s agreement to apply such Coatings,
based on, but not limited to, Seller’s ability to obtain and apply such
Coatings. Buyer’s choice of Coatings is made at Buyer’s sole risk and, except as
set forth below in this Section 13.1.2, Seller makes no warranty, express or
implied, regarding the suitability or effectiveness of any Coatings. With
respect to the Coatings, for a period of [*****] after Delivery of the
applicable Railcars, Seller’s sole obligation under this Section 13.1.2 is
limited to repair or replacement, at the election of Seller, of the Coatings
defectively installed by Seller in any Railcar. [*****] Seller and Buyer shall
jointly determine the place where any defectively installed Coatings will be
replaced or repaired. Upon Seller’s reasonable request, Buyer shall provide such
Railcar for an examination by Seller promptly following written notification by
Buyer of a potential defective installation of Coatings; provided, that each
Party shall be responsible for their own costs incurred in connection with such
examination. If the Parties determine that a defectively installed Coating
cannot be practically repaired, Seller shall replace the Coating. 13.1.3. In the
event that Buyer sells, leases or otherwise transfers the Railcars, any such
transaction shall not otherwise modify or terminate Seller’s warranties in this
Agreement, and Buyer shall be permitted to assign such warranties to the
purchaser, lessee or transferee of the Railcars. In the event of such
assignment, Buyer’s assignee shall be limited to the same warranties as Buyer as
set forth in this Agreement and such assignee shall adhere to the limitations
and obligations required to be undertaken by Buyer as a condition of such
warranties. Such assignee may take no greater or additional rights or remedies
in addition to those set forth in this Agreement with respect to Seller’s
warranties and shall be notified by Buyer of its rights as set forth 15



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b016.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. herein with respect to Seller’s warranties.
In connection with any such assignment, Buyer shall be permitted to share the
terms of such warranties with the proposed assignee and the restrictions set
forth in Section 20.4 shall not apply to such disclosure. [*****]. 13.1.4.
[*****]. 13.1.5. SELLER MAKES NO EXPRESS OR IMPLIED WARRANTY THAT ANY PARTS OR
COMPONENTS PURCHASED FROM THIRD PARTY SUPPLIERS OR MANUFACTURERS (HEREINAFTER,
EACH A “SUPPLIER OR MANUFACTURER”) AND INSTALLED IN OR ON THE RAILCARS ARE FREE
FROM DEFECTS. ANY PARTS OR COMPONENTS PURCHASED FROM SUPPLIERS OR MANUFACTURERS
AND INSTALLED IN OR ON THE RAILCARS WILL BE COVERED UNDER THE WARRANTY GIVEN BY
THE SPECIFIC SUPPLIER OR MANUFACTURER AND THE TERMS SET FORTH THEREIN. SELLER
AGREES TO REASONABLY COOPERATE WITH BUYER TO ENFORCE ANY SUCH SUPPLIER OR
MANUFACTURER WARRANTIES. TO THE EXTENT EXPRESSLY PERMITTED BY ANY SUCH SUPPLIER
OR MANUFACTURER, SELLER AGREES TO TRANSFER AND ASSIGN TO BUYER, WITHOUT WARRANTY
OR ASSUMPTION BY SELLER WITH RESPECT THEREOF, SUCH SUPPLIER’S OR MANUFACTURER’S
WARRANTIES COVERING PARTS OR COMPONENTS FURNISHED BY SUCH SUPPLIER OR
MANUFACTURER. UPON BUYER’S REQUEST, SELLER SHALL PROVIDE A LIST OF THE TERM AND
GENERAL DESCRIPTION OF THE WARRANTIES THAT IT HAS FROM ITS PRIMARY SUPPLIERS OR
MANUFACTURERS OF PARTS OR COMPONENTS, AND SHALL OTHERWISE SUPPLEMENT SUCH
INFORMATION FROM TIME TO TIME AS BUYER MAY REASONABLY REQUEST. 13.1.6. THE
WARRANTIES STATED IN THIS AGREEMENT ARE EXCLUSIVE AND ARE MADE BY SELLER TO
BUYER EXPRESSLY IN LIEU OF ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, AT LAW, IN EQUITY OR UNDER CONTRACT, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. 13.1.7. NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE PARTIES OR
CUSTOM AND USAGE IN THE TRADE TO THE CONTRARY, OTHER THAN AS EXPRESSLY SET FORTH
IN THIS 16



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b017.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. AGREEMENT, SELLER SHALL HAVE NO LIABILITY TO
BUYER AND BUYER SHALL NOT MAKE ANY CLAIM AGAINST SELLER OR RECOVER ANY AMOUNT
WHATSOEVER FROM SELLER FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, LOST PROFITS,
INCIDENTAL, COVER, OR PUNITIVE DAMAGES THAT ARISE OUT OF OR RESULT FROM ANY
BREACH BY SELLER OF ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
AT LAW, IN EQUITY OR UNDER CONTRACT, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE [*****]. 13.1.8.
For purposes of this Agreement, “Regulations” shall mean all industry standards
for new railcar equipment, including without limitation, all rules, statutes,
regulations, directives and requirements of the United States of America and
Canada (including, without limitation, those of the United States Department of
Transportation (“DOT”), the Federal Railroad Administration (“FRA”), and
Transport Canada) and the specifications and standards of the Association of
American Railroads (“AAR”) applicable to new railroad equipment, in each case as
may be in effect on the date of construction of the applicable Railcars. 13.1.9.
With respect to any material and workmanship of a Railcar that is not in
conformity with Seller’s warranty under Sections 13.1.1 or 13.1.2, Seller shall
(i) develop and implement a corrective action plan reasonably acceptable to
Buyer, and (ii) deliver to Buyer’s engineering or quality group and be
reasonably available to discuss the specifics of such corrective action plan, in
each case within [*****] of Seller’s receipt of written notice of a warranty
claim from Buyer. 13.2. Intellectual Property Infringement. 13.2.1. Subject to
Section 13.2.2, Seller shall indemnify, defend and hold Buyer harmless from all
losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses, including
reasonable attorneys’ fees (collectively, “Losses”) arising from any claim that
the Railcars, or any product, accessory, part, Component, or attachment thereof,
furnished by Seller under this Agreement, constitute an infringement of any
intellectual property right of a third party, including, but not limited to, any
patent rights. Buyer shall promptly notify Seller in writing of any such claim
for and provide information and assistance reasonably requested by Seller (at
the Seller’s expense) for the defense of the same. 17



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b018.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 13.2.2. In case the Railcars, or any or any
product, accessory, part, Component, or attachment thereof covered under Section
13.2.1, constitute infringement of any intellectual property right of a third
party, and the use of the Railcars, or any part thereof covered under Section
13.2.1, is enjoined, Seller shall use its best efforts to promptly, at its own
expense, and at its option, either procure for Buyer the right to continue using
said Railcar, replace same with non-infringing equipment, or modify said Railcar
so that it becomes non- infringing or refund the Invoice Price of said Railcar.
13.2.3. Seller’s obligations under Section 13.2.1 and Section 13.2.2 shall not
cover or apply to any product, accessory, part, Component, or attachment that is
not manufactured by Seller (including any Buyer-Supplied Component) or that are
manufactured by Seller to specifications or designs provided by Buyer that
differ from Seller Specifications or designs. 13.2.4. Buyer shall indemnify,
defend and hold Seller harmless from all Losses arising from any claim that
Railcars, or any product, accessory, part, Component or attachment (including
Buyer-Supplied Components), manufactured or supplied by Seller to specifications
or designs provided by Buyer that differ from Seller Specifications or designs,
constitute an infringement of any intellectual property right of a third party,
including, but not limited to, any patent rights. Seller shall promptly notify
Buyer in writing of any such claim and provide information and assistance
reasonably requested by Buyer (at the Buyer’s expense) for the defense of the
same. Buyer shall use its best efforts to promptly, at its own expense, and at
its option, either procure for itself the right to continue using said Railcar
or part thereof, replace same with non-infringing equipment or modify said
Railcar or part thereof so that it becomes non-infringing. 13.2.5. This Section
13.2 states the sole and entire liability of Seller and/or Buyer, as applicable,
to the other Party for infringement of any intellectual property right of a
third party, including, but not limited to, any patent rights in relation to the
Railcars, or any product, accessory, part, Component or attachment (including
Buyer-Supplied Components) thereof. 18



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b019.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 14. LIMITATION OF LIABILITY. NEITHER PARTY
OR SUCH PARTY’S ASSIGNEE SHALL HAVE LIABILITY TO THE OTHER PARTY WITH RESPECT TO
ANY CLAIMS UNDER THIS AGREEMENT, WHETHER FOR BREACH OF WARRANTY, IN CONTRACT, IN
TORT, FOR STRICT LIABILITY, FOR PRODUCT LIABILITY, OR FOR OTHER CAUSES OF
ACTION, FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, LOST PROFITS, SPECIAL, COVER,
OR PUNITIVE DAMAGES; [*****]. 15. REPRESENTATIONS AND OTHER WARRANTIES OF
SELLER. Seller hereby represents and warrants to and in favor of Buyer that:
15.1. at the time Seller Delivers each Railcar hereunder, Seller shall hold and
convey to Buyer good and marketable title to such Railcar free and clear of all
indentures, deeds of trust, mortgages, security interests, liens, claims,
demands, encumbrances, privileges, pledges, residual interests, re-marketing
rights, purchase options and other charges of every nature and kind whatsoever,
excepting any such encumbrances resulting from the acts or omissions of Buyer
(or those acting under the authority of Buyer) (collectively, “Encumbrances”).
For the avoidance of doubt, nothing in this Section 15.1 shall prevent Seller
from making or incurring liens, security interests, encumbrances or pledges in
the ordinary course of its business in order to obtain financing and other
working capital; provided, that Seller conveys good and marketable title to each
Railcar free and clear of Encumbrances in accordance with this Section 15.1 and
that nothing herein relieves Seller of its obligation to so deliver title
hereunder; 15.2. Seller is duly formed, validly existing and in good standing in
the State of North Dakota and has all requisite corporate power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on its business as currently conducted. Seller is duly qualified
or licensed to do business as a foreign entity and is in good standing in each
jurisdiction where the character of its properties and assets owned, operated or
leased or the nature of its activities makes such qualification or license
necessary, except where the failure to be so qualified or licensed or in good
standing does not materially and adversely affect Seller’s ability to perform
hereunder. Seller has all permits, licenses and government approvals necessary
to manufacture and sell the Railcars; 15.3. this Agreement and all certificates,
documents, instruments and agreements delivered under or in connection with this
Agreement (i) have been properly authorized by all necessary corporate action
and (ii) do not require the approval of any holder of shares, stocks, bonds,
debentures or other securities issued by Seller or outstanding under any
agreement, indenture or other instrument to which Seller is a party or by which
Seller or its property may be charged or affected; 19



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b020.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 15.4. Seller’s execution, delivery and
performance of this Agreement and all certificates, documents, instruments and
agreements delivered by Seller under or in connection with this Agreement, and
Seller’s compliance with the terms, conditions and provisions hereof and thereof
do not, and will not, (i) constitute a breach of any existing contractual
obligation of Seller, (ii) violate any provision of the certificate of
incorporation or bylaws of Seller, (iii) require the approval or the giving of
prior notice to any third party or government agency, (iv) breach or result in
the breach of, constitute a default under any of the provisions of, or result in
the creation of any lien, charge, encumbrance or security interest upon any
property or assets of Seller, (v) violate any judgment, order, injunction,
decree or award of any court, administrative agency or governmental body
against, or binding upon, Seller, or (vi) constitute a violation by Seller of
any law, order or regulation applicable to Seller, in each case so as to
materially and adversely affect Seller’s ability to perform or Buyer’s enjoyment
of its rights hereunder. Seller will comply in all material respects with all
laws, orders and regulations applicable to Seller in manufacturing Railcars
under this Agreement. 15.5. this Agreement and all certificates, documents,
instruments and agreements delivered under or in connection with this Agreement,
or in connection with the consummation of the transactions contemplated
hereunder, constitute legal, valid and binding obligations of Seller,
enforceable in accordance with their terms except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the rights of creditors generally and by general principles of
equity; and 15.6. there are no legal or governmental investigations, actions or
proceedings pending or, to the knowledge of Seller, threatened in writing
against Seller before any court, administrative agency or tribunal which, if
determined adversely, would, individually or in the aggregate, materially
adversely affect the transactions contemplated by this Agreement or the ability
of Seller to perform its obligations hereunder. 15.7. Seller will maintain, at
its expense, insurance coverages of the types, and in the amounts, that are
reasonably prudent for the operation of its business, the sale of the Railcars
and performance under this Agreement, including, but not limited to,
comprehensive commercial general liability (including products liability),
employer’s liability and worker’s compensation. All insurance requirements of
Seller under this Agreement may be satisfied in part through self-insurance or
self-retention by Seller, to the extent permissible under the applicable law. 20



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b021.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 16. REPRESENTATIONS AND WARRANTIES OF BUYER.
Buyer hereby represents and warrants to and in favor of Seller that: 16.1. Buyer
is duly incorporated, validly existing and in good standing in the State of New
York and has all requisite corporate power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business as currently conducted. Buyer is duly qualified or licensed to
do business as a foreign corporation and is in good standing in each
jurisdiction where the character of its properties and assets owned, operated or
leased or the nature of its activities makes such qualification or license
necessary, except where the failure to be so qualified or licensed or in good
standing does not materially and adversely affect Buyer’s ability to perform
hereunder; 16.2. this Agreement and all certificates, documents, instruments and
agreements delivered under or in connection with this Agreement (i) have been
properly authorized by all necessary corporate action and (ii) do not require
the approval of any holder of shares, stocks, bonds, debentures or other
securities issued by Buyer or outstanding under any agreement, indenture or
other instrument to which Buyer is a party or by which Buyer or its property may
be charged or affected; 16.3. Buyer’s execution, delivery and performance of
this Agreement and all certificates, documents, instruments and agreements
delivered by Buyer under or in connection with this Agreement, and Buyer’s
compliance with the terms, conditions and provisions hereof and thereof do not,
and will not, (i) constitute a breach of any existing contractual obligation of
Buyer, (ii) violate any provision of the charter or by-laws of Buyer, (iii)
require the approval or the giving of prior notice to any third party or
government agency, (iv) breach or result in the breach of, constitute a default
under any of the provisions of, or result in the creation of any lien, charge,
encumbrance or security interest upon any property or assets of Buyer, (v)
violate any judgment, order, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, Buyer, or
(vi) constitute a violation by Buyer of any law, order or regulation applicable
to Buyer, in each case so as to materially and adversely affect Buyer’s ability
to perform or Seller’s enjoyment of its rights hereunder; 16.4. this Agreement
and all certificates, documents, instruments and agreements delivered under or
in connection with this Agreement, or in connection with the consummation of the
transactions contemplated hereunder, constitute legal, valid and binding
obligations of Buyer, enforceable in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
by general principles of equity; and 21



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b022.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 16.5. there are no legal or governmental
investigations, actions, or proceedings pending or, to the knowledge of Buyer,
threatened in writing against Buyer before any court, administrative agency or
tribunal which, if determined adversely, would, individually or in the
aggregate, materially adversely affect the transactions contemplated by this
Agreement or the ability of Buyer to perform its obligations hereunder. 17.
DEFAULT. Subject to Section 10.4 addressing Force Majeure Events, the occurrence
of any one or more of the following events shall constitute an event of default
(“Event of Default”) hereunder by a Party: 17.1. the failure of such Party to
perform a material obligation hereunder; provided, that such failure to perform
is not cured by such Party within [*****] after receipt of written notice from
the other Party specifying such failure to perform; 17.2. the failure by such
Party to pay any amount due and payable pursuant to the terms of this Agreement,
other than amounts disputed by such Party; provided, that such failure to pay is
not cured by such Party within [*****] after receipt of written notice from the
other Party specifying such failure to pay; 17.3. the (i) filing by such Party
of a voluntary petition in bankruptcy, (ii) adjudication of such Party as a
bankrupt or insolvent, (iii) filing by such Party of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under the federal bankruptcy laws,
(iv) consent or acquiescence of such Party to the appointment of a trustee,
receiver, conservator, or liquidator of such Party for all, or any substantial
portion of such Party’s property or assets, or (v) filing of any involuntary
petition in bankruptcy against either Party (provided that any such filing is
not withdrawn, vacated, removed, discharged, or stayed within [*****]
thereafter); 17.4. the notification in writing to a governmental agency by such
Party of its pending insolvency, or suspension or pending suspension of its
operations; 17.5. the making by such Party of any general assignment for the
benefit of its creditors or the taking of similar actions for the protection or
benefit of its creditors; 17.6. in the case of Seller, in the event that [*****]
the number of Railcars that have been rejected by Buyer pursuant to Section 11.2
equals [*****]; 17.7. in the case of Seller, in the event that [*****] the
number of Railcars that have not been Delivered within [*****] of their
respective Committed Delivery Dates (excluding delayed deliveries resulting from
Force Majeure Events and those resulting from quality rejection pursuant to
Section 11.2) [*****]; or 22



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b023.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 17.8. in the case of Seller, a breach of
Seller’s obligations set forth in Section 6.3 of this Agreement; provided, that
such breach is not cured by Seller within [*****] after receipt of written
notice from Buyer specifying that such breach has occurred. The Parties agree
that either Party’s initiation of the dispute resolution provisions described in
Section 20.13 will not be a prerequisite for a Party to give a notice of an
Event of Default or act to delay any of the time periods for cure specified
above. 18. TERMINATION. In addition to any other rights and remedies available
under this Agreement or at law, in equity or otherwise, and in addition to the
termination rights relating to a Force Majeure Event as set forth in Section
10.4, upon the occurrence of an Event of Default, the non-defaulting Party may
terminate this Agreement on a date that is [*****] after the date appearing in a
written notice to the other Party regarding such termination. In the event of
termination of this Agreement under this Section 18, such termination shall not
affect any Party’s rights or obligations that accrued prior to the date of such
termination, and any Order of Railcars placed prior thereto shall be Delivered
by Seller, and Buyer shall accept Delivery of such Railcars that comply with the
Specifications as provided under Section 11.1, in accordance with the terms of
this Agreement regardless of the effective date of the termination; provided,
that Buyer shall not be required to place any new Orders after the date of the
written notice of such termination (regardless of whether Buyer has placed
Orders for Railcars equal to the Base Order Quantity or the Additional Railcar
Monthly Quantity, as applicable, or the applicable Monthly Order Quantity for
the month in which such termination occurs). Notwithstanding the foregoing, in
the event of a written notice of termination of this Agreement by either Party
as a result of the occurrence of an Event of Default described in Sections 17.3,
17.4, or 17.5, the non-defaulting Party shall not have any further obligation to
Deliver Railcars (in the case of Seller) or to accept any Railcars (in the case
of Buyer), in either case arising under Orders pending as of the date of the
Event of Default. 19. SUPPLY OF SPARE PARTS. For a period [*****], or, if Seller
(or Seller’s successor) discontinues the manufacturing of railcars for third
parties or discontinues the manufacturing of aftermarket railcar parts and
Components before the expiration of such [*****] period (“Discontinued
Operations”), up to the date of Discontinued Operations, Seller (or such
successor) shall make spare parts, Components, fixtures and assemblies for the
Railcars that are proprietary to Seller or Seller’s successors (“Spare Parts”)
and shall be made available to Buyer for purchase at Seller’s then-market price.
In the event the date of Discontinued Operations is before the expiration of
such [*****] period, Seller (or Seller’s successor) shall give Buyer as much
advance written notice of such Discontinued Operations as reasonably possible,
but in no event less than [*****] notice prior to announcing its decision
regarding Discontinued Operations. In addition, if Seller learns in writing that
any of its Suppliers or Manufacturers will cease to make any Spare 23



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b024.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Parts, Seller shall give Buyer written
notice of such Supplier’s or Manufacturer’s decision promptly upon learning of
same. 20. MISCELLANEOUS. 20.1. Further Assurances. Following acceptance of and
payment for any Railcar hereunder, Seller shall make, do, and execute or cause
to be made, done, and executed all such further acts, deeds and assurances as
Buyer or Buyer’s counsel may, at any time or from time to time, reasonably
require to confirm Buyer’s right, title, and interest in and to such Railcar in
accordance with the intent and meaning of this Agreement. 20.2. Records Provided
to Buyer; UMLER Reporting. 20.2.1. Within [*****] after the transfer by Bill of
Sale of any Railcar to Buyer, Seller will furnish Buyer with copies, in
electronic form, of documents described on Exhibit G attached hereto
(collectively, “Records”). Prior to Delivery of any Railcar in the Tank Railcar
Category hereunder, Seller will file an application with the AAR for a
certificate of construction (a “Certificate of Construction”) for each Railcar
and shall provide Buyer with such Certificate of Construction in electronic
form, in each case as required by 49 CFR 179.5. 20.2.2. Notwithstanding anything
to the contrary set forth in this Agreement, Buyer may (i) use Records in order
to safely use, operate, repair, maintain, or modify any Railcar, to fabricate
replacement parts and to perform engineering modelling for repair, maintenance
or modification to any Railcar, and (ii) disclose Records for any Railcar to (x)
any subsidiary or Affiliate of Buyer, (y) any prospective or actual third party
purchaser of the Railcar from Buyer, or (z) any third party for the purpose of
permitting such third party to safely use, operate, repair, maintain, or modify
any Railcar, to fabricate replacement parts or to perform engineering modelling
for repair, maintenance or modification to any Railcar. 20.2.3. Prior to the
Delivery of each Railcar, Seller shall report the following information in
UMLER: 20.2.3.1. Air brake test date; 20.2.3.2. Reflectorization application
date; 20.2.3.3. Comprehensive equipment performance monitoring (CEPM) component
identification (CID) numbers as required by applicable Regulations (as of the
date of this 24



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b025.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Agreement, CID numbers must be reported for
each wheel set, couplers, bolsters and side frames). 20.3. Communication and
Correspondence. Seller shall furnish to Buyer, promptly upon Seller’s receipt
thereof, copies of any notice or correspondence received by Seller from any
third party (other than a Seller Affiliate), including any governmental agency,
with respect to any Railcar manufactured by Seller for Buyer pursuant to the
terms hereof. Seller shall also furnish to Buyer, promptly upon Seller’s receipt
thereof, copies of any notice or correspondence received by Seller from any
manufacturer or supplier of any part, material, equipment, or Component
installed in or on any Railcar manufactured by Seller for Buyer pursuant to this
Agreement. 20.4. Confidentiality. 20.4.1. For purposes of this Section 20.4, (x)
“Seller’s Confidential Information” shall mean [*****]; (y) “Buyer Confidential
Information” shall mean [*****]; and (z) “Confidential Information” shall mean
(1) Seller’s Confidential Information when the Disclosing Party (as defined
below) is Seller, (2) Buyer’s Confidential Information when the Disclosing Party
is Buyer, and (3) the terms of this Agreement that were redacted in the publicly
available copy of this Agreement filed with the Securities and Exchange
Commission (the “SEC”) (such terms, the “Redacted Terms”); and in each case for
purposes of (x), (y) or (z), whether in electronic or hard form and whether or
not reduced to writing and whether or not it is specifically designated or
identified as Confidential Information. 20.4.2. In the course of performance
hereunder, each of Buyer and Seller (with respect to Confidential Information
disclosed by such Party, the “Disclosing Party”) will disclose to the other
Party (the “Receiving Party”), whether in written, electronic, or oral form,
Confidential Information that the Disclosing Party regards as proprietary and
confidential. The Receiving Party agrees to hold the Confidential Information
disclosed to it by or on behalf of the Disclosing Party in confidence, to take
commercially reasonable precautions to protect such Confidential Information
from disclosure and to use the Confidential Information only in connection with
the performance of its obligations under this Agreement, in each case for a
period ending [*****] after the end of the Term. Subject to Section 20.4.4
hereof, the Receiving Party shall take the same precautions with regard to
disclosure of Confidential Information to its employees, contractors and
consultants except for those employees, contractors and consultants who need to
know such Confidential Information in order for the Receiving Party to carry out
its 25



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b026.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. obligations hereunder and who have been
informed of the terms of this Section 20.4. [*****]. 20.4.3. [*****]
Notwithstanding the foregoing, the Receiving Party may disclose Confidential
Information to any of its legal, financial or tax planning representatives
(“Representatives”) who need to know such Confidential Information in order for
the Receiving Party to carry out its obligations or enforce its rights hereunder
and who have been informed of such obligations. Each Party shall be responsible
for any action or failure to act that would constitute a breach or other
violation of this Section 20.4 by its Representatives. 20.4.4. Confidential
Information does not include information that: (i) the Receiving Party can
demonstrate was in its possession prior to being disclosed by the Disclosing
Party hereunder; (ii) is now, or hereafter becomes generally known to the
public; (iii) is obtained from a third party, which to Receiving Party’s
knowledge, that is not bound under an obligation of confidentiality to the
Disclosing Party; or (iv) is independently developed by the Receiving Party
without reference to or use of any Confidential Information. The foregoing
restrictions on disclosure of Confidential Information do not apply to any
disclosure of Confidential Information with respect to which the Receiving Party
is advised by legal counsel that such disclosure is necessary or compelled (a)
under the federal securities laws or other applicable law, or by the rules and
regulations of the SEC or of any stock exchange on which the Receiving Party’s
stock is listed, or (b) pursuant to the terms of any deposition, interrogatory,
formal litigation discovery request, subpoena, civil investigative demand, court
order or similar process to which the Receiving Party or its Representatives are
subject; provided, that the Receiving Party notifies the Disclosing Party as
promptly as reasonably possible after service of such legal process and to the
extent legally permissible so that the Disclosing Party may seek an appropriate
protective order, confidential treatment, or other remedy. In the event the
Receiving Party or its Representatives are required or compelled to disclose
Confidential Information pursuant to the immediately preceding sentence, the
Receiving Party or its Representatives may disclose only that portion of such
Confidential Information with respect to which the Receiving Party or its
Representatives have been advised by its counsel is required or compelled to be
disclosed. Seller will be free to use for any purpose any generally applicable
knowledge, experience, ideas, concepts, know-how or techniques developed or
learned by Seller in the course of manufacturing or supplying Railcars hereunder
and any specifications that are the same or substantially similar to the Seller
Specifications for Railcars supplied hereunder. 26



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b027.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 20.4.5. Upon the request of the Disclosing
Party following the expiration or termination of this Agreement, the Receiving
Party will destroy all of the Disclosing Party’s Confidential Information,
except that the Receiving Party may retain Confidential Information of the
Disclosing Party that is (i) necessary in connection with the enforcement of the
Receiving Party’s rights under this Agreement, (ii) required to be maintained by
the Receiving Party’s audit requirements or internal document retention policies
or (iii) contained in an archived computer system backup in accordance with the
Receiving Party’s security or disaster recovery procedures; provided, that any
such retained or archived Confidential Information shall remain subject to the
provisions of this Section 20.4.5 for so long as it is maintained or archived.
20.4.6. In the event of a breach of this Section 20.4 by Receiving Party,
Disclosing Party shall be entitled to seek all available legal and equitable
remedies. Disclosing Party acknowledges that monetary damages may not be a
sufficient remedy for any actual or threatened breach of this Section 20.4 and
that, in addition to all other remedies, Disclosing Party shall be entitled to
seek specific performance, injunctive and other equitable relief. 20.5. Public
Disclosure. Either Party shall be permitted to file a copy of this Agreement
with the SEC upon making a reasonable determination, with the advice of legal
counsel, that such filing is required for such Party to comply with applicable
SEC rules and regulations, and in connection therewith, such Party shall, at its
own expense, request confidential treatment for certain portions of this
Agreement and the Exhibits attached hereto. The filing Party shall, reasonably
in advance of any deadline for filing a publicly available copy of this
Agreement with the SEC, but in any case not less than [*****] prior to such
deadline, provide its proposed confidential treatment request, including its
proposal for the portions of this Agreement and Exhibits to be redacted in such
copy, and the Parties shall reasonably cooperate to mutually select the portions
to be redacted so that a publicly available copy of this Agreement, with such
redactions, can be timely filed with the SEC. The filing Party shall use its
reasonable best efforts to obtain “confidential treatment” of such redacted
portions of this Agreement and Exhibits with the SEC. 20.6. Broker’s Commission.
Each Party agrees to indemnify and hold the other Party harmless from and
against any losses for commissions arising out of the acts of such Party and for
expenses (including reasonable attorneys’ fees) and costs relating to such
Losses or otherwise relating to such Party’s retention of any broker, finder or
other Person relating to a sale of the Railcars. 20.7. No Restriction on
Competition. Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement is intended to, or shall prevent the Parties 27



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b028.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. from, freely competing against each other
with respect to the leasing of railcars or any other activities related thereto.
20.8. Subcontractors. Subject to Section 13.1.5, Seller shall be as fully
responsible to Buyer for the acts and omissions of each of its subcontractors,
and of the persons employed by any of its subcontractors, and of the persons for
whose acts and omissions any of its subcontractors may be liable, as it is for
the acts and omissions of its own employees. For the avoidance of doubt,
“subcontractors” shall be deemed not to include Suppliers or Manufacturers of
linings or coatings. 20.9. [*****]. 20.10. Successors and Permitted Assigns.
Neither Party may assign, transfer, sell, or convey this Agreement to a third
party (whether voluntarily, by operation of law or change of control, or
otherwise) without the prior written consent of the other Party, such consent
not to be unreasonably withheld or delayed, [*****]. 20.11. Severability. Any
term, condition or provision of this Agreement which is, or is deemed to be,
void, prohibited, or unenforceable in any jurisdiction shall be, as to such
jurisdiction, severable here from and ineffective to the extent of such
avoidance, prohibition, and unenforceability without in any way invalidating the
remaining terms, conditions, and provisions hereof. Any such avoidance,
prohibition, and unenforceability in any jurisdiction shall not invalidate or
render unenforceable such term, condition, or provision in any other
jurisdiction. 20.12. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
MADE IN THE STATE OF ILLINOIS AND SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, THE LAWS
OF SUCH STATE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAW
THEREOF. 20.13. Dispute Resolution. Each dispute, claim or controversy arising
out of or in any manner related to this Agreement or the breach thereof (a
“Dispute”) between the Parties will be resolved or adjudicated in accordance
with the provisions described in this Section 20.13. 20.13.1. In the event of a
Dispute, either Party may, but is not required to, provide written notice of
such Dispute to the other Party (a “Dispute Notice”) and in such event,
representatives at the vice president level of each Party shall meet in person
to attempt to resolve such Dispute (a “Dispute Negotiation”). Each Dispute
Negotiation will take place at a time and place agreed to by such
representatives, within [*****] after the date of the Dispute Notice. 28



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b029.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 20.13.2. In the event that a Dispute Notice
is provided and the Parties are unable to reach a mutually satisfactory
resolution of the Dispute, or in the event a Party elects not to provide a
Dispute Notice, either Party may pursue resolution of the Dispute through
litigation. In such case, each of the Parties irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees to bring any
such action, litigation or proceeding only in the federal or state courts
located in Cook County, Illinois. Each Parties expressly submits and consents to
the jurisdiction of the aforesaid courts and waives any defense of forum
non-conveniens. 20.13.3. EACH PARTY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING TO RESOLVE ANY DISPUTE OR
CLAIM BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT,
INCLUDING ANY QUESTION REGARDING ITS EXISTENCE, VALIDITY, INTERPRETATION,
BREACH, OR TERMINATION, AND INCLUDING ANY NON-CONTRACTUAL CLAIM. The Parties
further agree that in the event of any claim or proceeding arising out of or
relating to this Agreement, this clause will serve as conclusive evidence of
their intent to waive their right to trial by jury. In such claim or proceeding,
each Party expressly waives any right to claim or recover from the other Party,
punitive, exemplary, moral, multiple, or similar non-compensatory damages.
20.14. Notices. Unless otherwise expressly provided herein, all communications,
notices and requests under this Agreement shall be in writing and shall be
deemed received either (i) one (1) business day after being deposited, all
charges prepaid, with Federal Express or other commercial delivery service that
guarantees next business day delivery and provides a written confirmation of
delivery, or (ii) on the date of transmission, if sent by facsimile (receipt
confirmed) or email. The addresses for notice, unless changed by notice, are as
follows: If to Seller: American Railcar Industries, Inc. 100 Clark Street St.
Charles, MO 63301 Attn: Office of Chief Executive Officer Fax: (636) 940-6030
Email: jobryan@americanrailcar.com 29



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b030.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. If to Buyer: from the Effective Date to
October 7, 2018 GATX Corporation 222 West Adams Street Chicago, IL 60606 Attn:
VP Fleet Management Fax: (312) 621-6648 Email: vp-fpm@gatx.com from and after
October 8, 2018 GATX Corporation 233 S. Wacker Drive Chicago, IL 60606 Attn: VP
Fleet Management Fax: (312) 499-7536 Email: vp-fpm@gatx.com For any notice
relating to matters under Sections 7, 8, 9.11, 10.4, 13, 14, 15, 16, 17, 18 or
20 of this Agreement, copies of such notice shall also be delivered to the
Parties’ respective legal counsel in the manner set forth above. The addresses,
facsimile numbers and email addresses for notices, unless changed by notice, are
as follows: If to Seller: American Railcar Industries, Inc. 100 Clark Street St.
Charles, MO 63301 Attn: General Counsel Fax: (636) 940-6030 Email:
yfundler@americanrailcar.com If to Buyer: from the Effective Date to October 7,
2018 GATX Corporation 222 West Adams Street Chicago, IL 60661 Attn: Associate
General Counsel Fax: (312) 621-6648 Email: Brian.Glassberg@gatx.com 30



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b031.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. from and after October 8, 2018 GATX
Corporation 233 S. Wacker Drive Chicago, IL 60606 Attn: Associate General
Counsel, Rail Fax: (312) 621-6648 Email: Brian.Glassberg@gatx.com 20.15.
Counterparts. This Agreement and the other documents explicitly referenced
herein may be executed in any number of counterparts and via facsimile or other
form of electronic transmission, each of which will be deemed an original but
all of which together shall constitute one and the same instrument. 20.16.
Entire Agreement and Amendments. This Agreement, together with each Exhibit
attached hereto, and the other documents explicitly referenced herein contain
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and, as of the execution hereof, supersedes all prior
agreements, understandings, and representations, whether oral or written,
related to the subject matter hereof, including that certain [*****], each of
which are hereby terminated and shall be of no further force and effect
following the execution and delivery hereof. No amendment, modification,
supplement, waiver, or release of any of the terms and conditions contained
herein shall be made except by mutual agreement to that effect in writing and
signed by all Parties. 20.17. Survival. Regardless of the expiration or
termination for any reason of this Agreement, the rights and obligations set
forth in this Agreement that require or contemplate performance by a Party after
such expiration or termination shall remain in full force and effect to the
extent required for their full observance and performance, including, but not
limited to, Sections 5.3, 5.5, 7, 8, 12, 13, 14, 15, 16, 17, 18, 19 and 20.
20.18. Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear all of its own costs and expenses incurred in negotiating and
complying with such Party’s obligations arising pursuant to this Agreement.
20.19. No Agency Relationship. Nothing contained in this Agreement will create
any agency, fiduciary, joint venture, or partnership relationship between the
Parties. 20.20. No Third-Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any Person other than the Parties. 31



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b032.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. 20.21. Headings. The Section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement. 20.22.
Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Unless the context requires otherwise, singular includes plural
and vice versa and any gender includes every gender, and where any word or
phrase is given a defined meaning, any other grammatical form of that word or
phrase will have a corresponding meaning. The word “including” (and its
variants, e.g. “includes”, “include”) will mean “including without limitation”
unless otherwise stated. Unless the context requires otherwise, the words
“hereof,” “herein,” “hereunder,” “hereby,” or words of similar import refer to
this Agreement as a whole and not to any particular Section, subparagraph,
clause or other subdivision hereof. The word “or” will be disjunctive but not
exclusive. Each reference to a Section herein is to a Section of this Agreement.
Each Exhibit attached hereto is incorporated herein and made a part hereof as if
fully set forth herein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 32



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b033.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. IN WITNESS WHEREOF, Seller and Buyer have
executed this Agreement as of the Effective Date. GATX CORPORATION By: Name:
Thomas A. Ellman Title: Executive Vice President, Rail North America AMERICAN
RAILCAR INDUSTRIES, INC. By: Name: John O’Bryan Title: President and Chief
Executive Officer [Signature page to Supply Agreement]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b034.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit A Railcar Types [*****]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b035.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit A-1 Monthly and Annual Volume
Parameters Annual Volumes by Year [*****] 2019 2020 2021 2022 2023 Total [*****]
[*****] [*****] [*****] [*****] Ini tial-Term and Base-Term Volume 450 1,800
1,800 1,800 1,800 7,650 [*****] [*****] [*****] [*****] [*****] Additional
Railcar Option Volume [*****] [*****] [*****] [*****] [*****] 4,400 [*****]
[*****] [*****] [*****] [*****] Sub - Total [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****] [*****]
[*****] [*****] [*****]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b036.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit A-2 [*****]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b037.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit B Order Form RAILCAR ORDER FORM To:
Company: Telephone: Order Date: GATX CPP/BO#: Car Type(s): Quantity: Alternates:
[*****] Price: Terms and Conditions: This Order Form is subject to the terms and
conditions of the Supply Agreement dated July 30, 2018. Executed by: GATX
Corporation By: ___________________________________ Name:
________________________________ Title: _________________________________
Signature: _____________________________



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b038.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit C Form of Seller’s Order
Confirmation [Date] [Customer] [Address] Description of Railcar Types: Quantity
(per Railcar Type): Estimated Base Sales Price (per Railcar): $ [*****]
Alternates: 1. 2. Total – Alternates: $ Seller’s Order Confirmation Price: $ The
Seller’s Order Confirmation Price is subject to adjustment in accordance with
the terms and conditions of the Supply Agreement dated July 30, 2018. Delivery:
Commencing ______________



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b039.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit D Form of Certificate of Acceptance
[For Paragould] AMERICAN RAILCAR INDUSTRIES, INC. CERTIFICATE OF ACCEPTANCE In
accordance with the Supply Agreement (“Agreement”) between GATX Corporation
("Buyer") and American Railcar Industries, Inc. ("Seller"), dated July 30, 2018,
the undersigned hereby certifies that on the date of this Certificate the
following Railcars were accepted by the Buyer in accordance with the Agreement.
The execution of this Certificate of Acceptance shall not relieve the Seller of
any of its obligations under the Agreement nor shall it constitute a waiver by
the Buyer with respect to any of its rights and remedies under the Agreement.
ARI Location: Choose an item. ARI Lot Number: ____________________________
Total: _____________ Car Initial Car Number LD. LMT LT. WT. Certification Date



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b040.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Date: ARI QA Name Representative Date: Name
Representing



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b041.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. [For Marmaduke] AMERICAN RAILCAR INDUSTRIES,
INC. CERTIFICATE OF ACCEPTANCE In accordance with the Supply Agreement
(“Agreement”) between GATX Corporation ("Buyer") and American Railcar
Industries, Inc. ("Seller"), dated July 30, 2018, the undersigned hereby
certifies that on the date of this Certificate the following Railcars were
accepted by the Buyer in accordance with the Agreement. The execution of this
Certificate of Acceptance shall not relieve the Seller of any of its obligations
under the Agreement nor shall it constitute a waiver by the Buyer with respect
to any of its rights and remedies under the Agreement. Lot No.: ____________
Customer : Rounded Car Car # Lb’s Kg’s Certification Capacity Built Date Initial
Date Gallons Ld. Lmt. 00,000 000,000 Lb. Kg. Lt. Wt. 00,000 00,000 Lb. Kg. Date:
ARI Marmaduke, AR Name Representative



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b042.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Date: Name Representing FORM QA 074 Rev. B
02/02/10 AAR Certificate of Construction #: XXXXXX Date Approved: ____________
49 Code of Federal Regulations Part 179.5 Before a tank car is placed in
service, the party assembling the completed car shall furnish a Certificate of
Construction, Form AAR 4-2 to the owner and the Executive Director – Tank Car
Safety, AAR, certifying that the tank, equipment, and car fully conforms to all
requirements of the specification.



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b043.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit E Form of Invoice [*****]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b044.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit F Form of Bill of Sale THIS BILL OF
SALE is made and effective this _____ day of ________________, 20___ by AMERICAN
RAILCAR INDUSTRIES, INC. (“Seller”) to GATX CORPORATION (“Buyer”). WITNESSETH:
FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby
acknowledged, Seller bargains, grants, sells, conveys, and transfer to Buyer all
of Seller’s right, title and interest in and to those railcars listed on
Schedule A attached hereto (the “Cars”), to have and to hold the same, together
with appurtenances and privileges thereunto belonging or appertaining, for the
benefit of Buyer, its successors and assigns, forever. Seller hereby makes such
representations and gives such warranties with respect to the Cars as set forth
in the Supply Agreement between Buyer and Seller dated July 30, 2018 (the
“Agreement”). EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENT, THE WARRANTIES IN
THE AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF TITLE, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE. IN WITNESS WHEREOF, this Bill of Sale has been
executed and delivered effective as of the day and year first written above.
AMERICAN RAILCAR INDUSTRIES, INC. By:__________________________________________
Name:________________________________________
Title:_________________________________________



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b045.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. SCHEDULE A TO BILL OF SALE I. Invoice No.
II. Car Type: III. Quantity of Cars: IV. Car Marks: V. Running Numbers:



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b046.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit G RECORDS DOCUMENT TYPE FORMAT
REQUIRED Required for New Built Railcar Certificate of Construction Adobe PDF
Yes Railcar Specification Sheet - to Microsoft Word or Excel or Adobe Yes
include Builder file number (BO#) PDF Drawings - [*****] [*****] Electronic
drawing files names [*****] to include drawing number, sheet and [*****]
revision. [*****] [*****] [*****] Drawing List HTML, Adobe PDF, Microsoft Excel
yes or Plain Text (*.txt) file with entries that include the drawing number,
sheet, revision and drawing title. Bill of Materials - to include Builder HTML,
Microsoft Word or Excel or yes file number Adobe PDF file of the entire BOM.
Specialty List of additional vendor HTML, Adobe PDF, Microsoft Excel yes
components used to build the car. To or Plain Text (*.txt) file of the entire
include lot and model number for: Specialty list to include vendor name,
component name, component model 1. Trucks number, component lot number. 2.
Couplers Any drawings to follow drawing 3. Brakes requirements above. 4. Running
Gear Photograph - To include one full side Digital high resolution color yes and
A & B end views. photograph or 8x10 color print. TCID Adobe PDF yes
Qualification Acceptance Criteria Adobe PDF yes RECORDS REQUIREMENTS: 1. All
data listed herein for new built Railcars is to be in electronic format unless
otherwise agreed to by Buyer. 2. All electronic Railcar data outlined in this
Exhibit will be compiled onto a data CD with all data placed into a folder that
carries the name of Document Type



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b047.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. listed above, i.e., Drawings, Photos, etc. A
sample CD detailing all folders and document formats is available upon request
from GATX Rail Engineering. This is a sample of the typical CD contents and
folder names. 3. The CD will be presented to Buyer as the close-out package for
new built Railcars. 4. The foregoing Records requirements and electronic Railcar
data is subject to change from time to time in accordance with Buyer’s Fleet
Maintenance Instruction (ETSD-15.0).



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b048.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Exhibit H Form of Confidentiality Agreement
CONFIDENTIALITY AGREEMENT This Confidentiality Agreement (the "Agreement"),
effective as of ____________, 20__ (the "Effective Date"), is by and between
[*****] (the "Recipient") and American Railcar Industries, Inc. (collectively,
together with its affiliates, the “Company”). In connection with an inspection
by the Recipient pursuant to Section 6 of a Supply Agreement, dated July 30,
2018 (the "Contract") between GATX Corporation (“Client”) and Company (a
“Transaction”), the Recipient may receive or be provided with certain
information. As used herein, "Confidential Information" means any and all
information relating to the Company, including without limitation: any
information pertaining the existence of this Agreement or discussions in
connection herewith; any information that is received by or provided to, or
otherwise learned by, the Recipient from time to time, or that is overheard,
viewed or otherwise becomes known to the Recipient, as a result of the
Recipient’s visit of the Company’s premises or as a result of discussions with
the Company’s management, board members and other representatives; any
information about the Company’s customers, suppliers, investors, creditors and
lenders, business records, technical specifications and drawings, customer
lists, trade secrets, and confidential planning or policy matters, business
strategies, investments, investment strategies, internal policies and
procedures, salary information, matters subject to attorney-client privilege,
information of a personal nature about any of the Company’s employees or former
employees, and any financial or accounting information relating to the business
of the Company; any information about third-party persons or entities which
entered or may enter into a business transaction or other relationship with the
Company; any information the Company obtains under confidentiality arrangements
with any third-parties; any information pertaining to the existence of any other
agreements or communications between the Recipient and the Company or the
Company and any third-party, and the terms of any of the foregoing; Work
Product; any information derived from or pertaining to any inventions or other
intellectual property of the Company; and any information, whether intangible or
embodied in tangible form, that is generally not publicly available and that is
safeguarded by Company as confidential, the unauthorized disclosure of which
reasonably would be considered prejudicial to the Company. For the purposes
hereof, “Work Product” means any and all data, deliverables, plans, reports,
interpretations, forecasts and records containing or otherwise reflecting any
information otherwise included in the definition of the Confidential
Information, together with analyses, compilations, studies or other documents,
prepared by the Recipient which contain or otherwise reflect such information.
Notwithstanding the foregoing, the following will not constitute “Confidential
Information” under this agreement:



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b049.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. (a) information (other than any information
covered by clause (b) below) which the Recipient can demonstrate in writing
existing prior to the date of disclosure was already in the Recipient’s
possession without any obligation of confidentiality, whereupon such information
shall cease to be deemed part of the Confidential Information effective as of
the date of such demonstration; (b) information which the Recipient can
demonstrate was obtained by the Recipient from a third person who is not
prohibited from transmitting the information to the Recipient by a contractual,
legal or fiduciary obligation to any person or entity of which the Recipient is
aware (after due inquiry), whereupon such information shall cease to be deemed
part of the Confidential Information effective as of the date of such
demonstration; and (c) information which is or becomes generally publicly
available through no breach of this Agreement by the Recipient (which, for the
avoidance of doubt, shall not permit the Recipient to validate or otherwise
acknowledge any public speculation or rumors related to the Confidential
Information), whereupon such information shall cease to be deemed part of the
Confidential Information effective as of the date of such public availability.
For good and valuable consideration, the receipt of which is hereby acknowledged
by the Recipient, the Recipient agrees (i) that the Confidential Information
shall not be the property of the Recipient and, as between the Recipient and the
Company, shall be the property of the Company (except that the Work Product will
be the property of the Recipient), (ii) that the Confidential Information shall
not be used or disclosed by the Recipient in any manner whatsoever, in whole or
in part, other than to: (a) the Recipient's employees and/or personnel who have
a need to know such information and (b) to the Recipient's affiliates,
subsidiaries, the domestic or foreign member firms of the global network of
separate and independent [*****] firms, and other parties that the Recipient
engages to assist with its business operations and/or for internal,
administrative, and/or regulatory compliance purposes who reasonably require
access to such information for purposes of the Transaction (collectively,
individuals and entities covered by the foregoing clauses (a) and (b),
“Representatives”); provided that such Representatives have been informed of the
confidential nature of the Company's Confidential Information and agree to be
bound by confidentiality obligations to the Recipient commensurate with the
terms hereof, and (iii) to return the Confidential Information to the Company
promptly upon its request; provided that the Recipient may retain its Work
Product and other Confidential Information to comply with its document retention
policies or applicable law, rule, regulation, or professional standards. Any
Confidential Information so kept shall be retained in accordance with the terms
of this Agreement. Notwithstanding the forgoing, the Recipient may share with
Client information regarding the Company's compliance with the terms and
conditions of the Contract; provided, that such information does not include the
Confidential Information, unless the Company agrees to such inclusion in form
and substance reasonably satisfactory to the Company. The Recipient shall be
responsible for any breach of this Agreement by its Representatives as if they
were a party hereto.



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b050.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. Notwithstanding anything to the contrary in
this Agreement, the Recipient may disclose Confidential Information as required
by law, statute, rule, regulation (including by interrogatory, subpoena,
deposition, civil investigation demand or other similar legal process), or by
professional standards. In such instance, it is agreed that the Recipient will
(other than in connection with routine supervisory examinations by regulatory
authorities with jurisdiction and without breaching any legal or regulatory
requirement) provide the Company with prompt notice of any such request or
requirement so that the Company may seek an appropriate protective order. The
Recipient may only disclose that portion of the Confidential Information that
the Recipient is so required to disclose. In any event, the Recipient will not
oppose action by the Company in any such proceeding to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information and will otherwise reasonably cooperate
with the Company in any such proceeding. The Recipient acknowledges that it is
aware, and that it will advise its representatives who are informed as to the
matters which are the subject of this agreement, that the United States
securities laws, among other things, prohibit persons who are in possession of
material, non- public information concerning a company, including the matters
which are the subject of this agreement and the Company, from purchasing or
selling securities of such company and from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase and sell such securities, and the Recipient
agrees to comply fully with such and other similar laws. The Recipient will not
be liable to the Company in any event for lost profits, consequential, indirect,
punitive, exemplary or special damages. Also, the Recipient shall have no
liability to the Company arising from or relating to any third-party hardware,
software, information or materials selected or supplied by the Company or any
other party unrelated to the Recipient. This Agreement shall remain in effect
for a period of 36 months after the date that the Company receives a written
notice from the Recipient stating that the Recipient or an entity associated
with the Recipient is no longer engaged by Client with respect to the
Transaction, and this Agreement shall expire upon expiration of such 36 months
period, except that the Recipient shall remain obligated under this Agreement
after such expiration with respect to (i) any breaches of this Agreement that
may have taken place prior to such expiration, and/or (ii) any Confidential
Information that is retained by the Recipient or its Representatives. The
Recipient agrees that the enforcement of the restrictions contained in this
agreement would not be unduly burdensome to the Recipient, and that the
Company’s remedy at law for their breach may be inadequate, such that the
Company is entitled to seek injunctive or other equitable relief, without any
obligation to post any bond. Furthermore, the Recipient consents to and waives
any objections to the personal jurisdiction of the New York State court with
subject



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b051.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. matter jurisdiction over any action arising
from this agreement. This agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
in and to be performed in that state. This agreement is for the sole and
exclusive benefit of the Company. This Agreement represents the entire agreement
between the parties hereto with regard to the subject matter hereof and
supersedes any prior understandings, proposals, or agreements, if any, between
the Recipient and the Company concerning the Company's Confidential Information
as it relates to the Transaction. Any changes to this Agreement must be agreed
by the parties in writing. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one single document between the parties. Counterparts may be
exchanged by facsimile, or attached as a pdf, jpeg, or similar file type to an
email. IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed on its behalf by its duly authorized representative as of the Effective
Date. [Signature Page follows]



--------------------------------------------------------------------------------



 
[supplyagrmntgatxredacc0b052.jpg]
CONFIDENTIAL TREATMENT REQUESTED: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK (“[*****]”) TO DENOTE WHERE OMISSIONS HAVE
BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. [*****]:
__________________________________________ ____ Name: Date: ________ __, 20__
Address: ______________________________________
______________________________________ ______________ American Railcar
Industries, Inc. __________________________________________ ____ Name: Date:
________ __, 20__ 63184822 v2



--------------------------------------------------------------------------------



 